Citation Nr: 0212684	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-14 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to service 
connection for the cause of the veteran's death.  Although 
the RO developed other issues in addition to cause of death, 
the appellant perfected an appeal only with respect to the 
cause of death issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained to the extent 
possible.  

2.  The veteran died at a VA medical center in February 1979 
at the age of 55.  The cause of death, as shown on the 
Certificate of Death, was lung carcinoma with metastasis.  No 
other significant conditions contributing to death were 
noted.  

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

4.  Lung cancer was not present in service or until many 
years thereafter and is not shown to be related to service or 
to any incident of service origin.  

5.  It is not shown that the veteran was nicotine dependent, 
or that if he was, he was nicotine dependent as a consequence 
of service.  


CONCLUSIONS OF LAW

1.  Lung cancer was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

2.  Lung cancer was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West Supp. 2002); 38 C.F.R. § 3.310(a) (2001).  

3.  A disability incurred in or aggravated by service did not 
contribute substantially or materially to the cause of death.  
38 U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, which redefined VA's duty to assist, 
enhanced its duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim, and 
eliminated the well-grounded-claim requirement.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2002).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326) (regulations implementing the VCAA).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not the subject of a final decision by VA as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); Bernklau v. Principi, 291 F.3d 795, 803-6 
(Fed. Cir. 2002).  

The appellant's original formal claim for survivor's benefits 
(VA Form 21-534) was filed in March 1994; her informal claim 
for service connection for the cause of the veteran's death 
due to smoking in service was received in April 1998 and has 
been continuously prosecuted ever since.  Thus, there is no 
issue as to provision of a form or instructions for applying 
for the claimed benefit.  38 U.S.C.A. § 5102; 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(2)).  

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  In October 1999, the RO provided the 
appellant and her representative a statement of the case with 
respect to the issue now before the Board.  A supplemental 
statement of the case was furnished in April 2001.  These 
documents set forth the legal criteria governing service 
connection in cause of death cases, listed the evidence 
considered by the RO, and offered analyses of the facts as 
applied to the legal criteria set forth therein, thereby 
informing the appellant of the information and evidence 
necessary to substantiate her cause of death claim.  
Moreover, the supplemental statement of the case issued in 
April 2001 set forth pertinent provisions of the VCAA.  

In addition, in April 2001, the RO informed the appellant of 
the type of evidence necessary to substantiate her claim and 
advised her of the respective obligations of VA and the 
appellant in obtaining and submitting evidence in support of 
her claim.  In view of the foregoing, the Board finds that 
the statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be obtained by VA 
is not an issue in this case.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA has informed the appellant of the 
type of information and evidence necessary to substantiate 
her claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159(c), 
(d)).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)(1-3)).  

The service medical records are unavailable and apparently 
were destroyed in the 1973 fire at the National Personnel 
Records Center.  Neither the terminal hospital report nor the 
autopsy report is of record.  Attempts to secure these 
records from the VA Medical Center in Biloxi, Mississippi, 
have been unavailing.  The appellant reported in May 1998 
that all of the veteran's care for his lung cancer was 
provided by the Biloxi VAMC.  The Board notes, however, that 
the clinical records involved in the veteran's final 
hospitalization are of record and present a clear clinical 
picture of the course of the veteran's final illness, 
especially when considered in light of the report of 
hospitalization in 1977, when his lung cancer was initially 
detected.  Moreover, it is undisputed that the veteran died 
of metastasizing lung cancer.  The only issue is whether he 
developed lung cancer as a result of nicotine dependence that 
he acquired in service.  Significantly, the appellant does 
not contend otherwise, conceding what the available medical 
evidence indicates - that the veteran was not treated in 
service for lung cancer.  Her central contention is that he 
did not smoke before service but became nicotine dependent as 
a result of smoking that began in service.  There is no 
further development of information within the control of the 
government that could be accomplished that would aid in 
adjudicating this appeal.  Neither the appellant nor her 
representative has pointed to any other evidence that needs 
to be obtained, and the Board is aware of none.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  
The Board declines to seek a medical opinion in this case.  
For the reasons suggested below, any such medical opinion 
would be predicated on an uncertain factual foundation and 
therefore would be inevitably speculative in nature.  An 
opinion based on an inaccurate factual premise has no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Floyd v. Brown, 9 Vet. App. 88, 98 (1996).  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA.  The Board concludes that no 
reasonable possibility exists that further assistance to the 
appellant would aid in substantiating her claim.  38 U.S.C.A. 
§ 5103A(a)(2).  Additionally, the Board's consideration of 
the VCAA regulations in the first instance is not prejudicial 
to the appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

The record shows that the veteran died at the VA Medical 
Center in Biloxi, Mississippi, in February 1979 at the age of 
55.  The cause of death, as shown on the Certificate of 
Death, was lung carcinoma with metastasis.  No other 
significant conditions contributing to death were noted.  
Although an autopsy was performed, the autopsy report is not 
of record.  

Service connection was not in effect for any disability 
during the veteran's life.  

The record indicates that the veteran's service medical 
records were destroyed in the 1973 fire at the National 
Personnel Records Center.  Where the service medical records 
are lost and presumed destroyed, the Board's obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule is heightened.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  See also 
Marciniak v. Brown, 10 Vet. App. 198, 201 (1997) (Board 
complied with requirements set forth in O'Hare where 
heightened consideration was afforded due to the missing 
records), aff'd, 168 F.3d 1322 (Fed. Cir. 1998).  

Service connection may be established for the cause of the 
veteran's death if the evidence shows that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Although the record does not contain the service medical 
records or medical evidence in the years immediately 
following service, the record shows that the veteran was 
initially admitted to a VA hospital in November 1977 with a 
chief complaint of ankle and knee swelling of about two 
years' duration.  He denied any symptoms of hemoptysis, 
chronic cough or shortness of breath.  However, a routine 
chest x-ray at that time revealed a large mass in the right 
lower lobe of the lung that proved to be squamous cell 
carcinoma.  He underwent a thoracotomy at the end of November 
that resulted in lobectomies of the right lower and middle 
lobes of the lung.  

Chest x-rays during 1978 were not thought to show metastases 
of the tumor, but in January 1979, the veteran was again 
admitted to the VA hospital with complaints that included 
shortness of breath, epigastric distress, and weakness in the 
legs.  Chest x-rays the day following admission showed 
probable metastatic disease involving the right 6th rib and 
pleura.  X-rays of the lumbosacral spine in February 1979 
showed a large osteolytic lesion involving the left wing of 
the sacrum from S1 to S4 and extending into the bodies of the 
S1 and S2 and probably extending into the left iliac bone 
medially.  This was felt to be a metastasis of his earlier 
carcinoma, and a tumor board in mid-February recommended 
palliative treatment, noting that the veteran's condition was 
poor and that he was rapidly deteriorating.  The veteran died 
less than a week later.  

The veteran underwent a VA examination in August 1977, when 
it was reported that he was short of breath only with 
activity.  Pulmonary function tests at that time were not 
reported as abnormal, and only nonpertinent diagnoses were 
entered.  The death certificate indicates that 18 months 
elapsed between the onset of the lung cancer and the 
veteran's resulting death.  The record is thus devoid of any 
competent evidence showing that the veteran manifested lung 
cancer in service or within a year of his separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 
C.F.R. §§ 3.303, 3.307, 3.309.  Moreover, the record does not 
contain any competent medical evidence attributing the 
veteran's lung cancer to his claimed smoking in service.  See 
38 C.F.R. § 3.303(d); VAOPGCPREC 2-93.  

The appellant principally contends, however, that the veteran 
was given free cigarettes during service and became addicted 
to nicotine as a result.  This nicotine dependence, it is 
claimed, led to the development of the lung cancer that led 
many years later to the veteran's demise.  

Service connection for the cause of the veteran's death on 
the basis claimed by the appellant is warranted if the record 
contains competent evidence showing that nicotine dependence 
was acquired as a result of service and that the nicotine 
dependence proximately caused or contributed to the fatal 
lung cancer.  See 38 C.F.R. § 3.310(a); VAOPGCPREC 19-97.  

A person who identified herself as a friend of the veteran's 
claimed in January 2000 to have seen the veteran smoking 
while he was on leave during World War II and following 
service.  The veteran's son, who indicated that he was born 
in 1951, said that his father was a very heavy smoker and 
that he smoked all the time that he knew him, only quitting 
sometime in the 1970s.  He said that when he was a child, his 
father would send him to the store to buy cigarettes for him.  
A neighbor who said that she had known the veteran all of his 
life said that she did not know when he began smoking but 
that it must have been during service because he was smoking 
a lot after he returned from service and continued to smoke 
until his health got bad.  The veteran's daughter, who said 
that he died when she was 29, stated that the veteran smoked 
all of her life that she could remember.  She said that he 
would always ask her older and younger brothers to go and get 
a pack of cigarettes for him.  

The veteran's spouse said that the veteran was smoking when 
she first met him in 1945.  (The record shows that they 
married in September 1947.)  She said that he smoked over the 
years, even when money was tight.  She claimed that he would 
refuse to give the children money for lunch so that he could 
have money for cigarettes.  She said that nobody talked about 
nicotine addiction in those days but that the veteran's 
refusal to buy milk for his children is evidence of 
addiction.  She said that he would even send his children to 
the store to buy his cigarettes.  She stated that she was not 
sure when he quit smoking but that he was raised in a 
religious family and that she did not believe that he would 
have begun smoking had he not gone into the military.  

The evidence offered by the veteran's son and daughter is 
inevitably unpersuasive, since neither is able to state when 
the veteran actually began smoking.  Neither could through 
direct observation locate his smoking in service and thus 
neither statement is evidence of nicotine dependence acquired 
during service.  The evidence of the veteran's friend 
indicates only that the veteran smoked during service and 
afterward, while the evidence of the veteran's neighbor is 
considerably more vague, speculating that he must have begun 
smoking in service because he was smoking a lot after 
service.  This evidence does not establish that the veteran 
became nicotine dependent as a result of smoking in service.  

While the appellant's statement constitutes direct evidence 
of the veteran's smoking habits, it is contradicted by the 
veteran's own history.  That history, elicited at the time of 
his admission in January 1979, indicated that he had quit 
smoking about eight years previously.  Before that, he said, 
he had smoked three packs of cigarettes a day for eight 
years.  This suggests that he began smoking not in service, 
but in the 1960s, many years following his separation from 
service.  However, the veteran was gravely ill when he was 
admitted in January 1979, and the very gravity of his illness 
might have clouded his ability to be an accurate historian.  
A VA neurologic examiner indicated in January 1979 that the 
veteran was not a good historian.  

Nevertheless, the lay evidence adduced in this case does not 
establish that the veteran became nicotine dependent as a 
result of cigarette smoking in service.  Nicotine dependence 
is a medical diagnosis under the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), but the record is devoid of any medical evidence showing 
a diagnosis of nicotine dependence.  The medical reports for 
the period from 1977 until the veteran's death two years 
later contain no indication that his treating physicians 
thought that the veteran was nicotine dependent or that he 
had a history of nicotine dependence.  The appellant is 
competent to testify as to the veteran's smoking habits, but 
she is not competent to render a medical diagnosis of 
nicotine dependence or attribute the veteran's lung cancer to 
that dependence, as this requires medical expertise.  See 
Stadin v. Brown, 8 Vet. App. 280, 284 (1995) (a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms).  See also 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(a)(2) (defining competent lay evidence as 
"any evidence not requiring that the proponent have 
specialized education, training, or experience"; such 
evidence is competent "if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.")  

Moreover, to find that the veteran was nicotine dependent as 
a consequence of smoking in service requires a finding both 
that he began smoking in service and that he became nicotine 
dependent as a result.  Even if it is conceded that he began 
smoking in service, it is entirely speculative to find that 
he became nicotine dependent as a result of that smoking, 
especially in light of an evidentiary record that indicates 
that he was able to quit smoking some years prior to his 
death.  It is notable that when the veteran was examined for 
admission to the VA hospital in November 1977, he reported 
that he did not use tobacco.  This is consistent with the 
history elicited on admission in January 1979.  While the 
veteran was in his terminal illness apparently not a good 
historian, the witness statements indicate that he quit 
smoking sometime in the 1970s.  It is a basic principle in 
the adjudication of service connection claims that a finding 
of service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2001).  See also Davis v. West, 13 Vet. App. 178, 
185 (1999) (any medical nexus between the veteran's inservice 
radiation exposure and his fatal lung cancer years later was 
speculative at best, even where one physician opined that it 
was probable that the veteran's lung cancer was related to 
service radiation exposure); Morris v. West, 13 Vet. App. 94, 
97 (1999) (diagnosis that appellant was "possibly" 
suffering from schizophrenia deemed speculative); (Bloom v. 
West, 12 Vet. App. 185, 186-87 (1999) (treating physician's 
opinion that veteran's time as a prisoner of war "could" 
have precipitated the initial development of his lung 
condition found too speculative to provide medical nexus 
evidence to well ground cause of death claim); Winsett v. 
West, 11 Vet. App. 420, 424 (1998) (physician's opinion in 
cause of death case that list of conditions submitted by 
appellant might be related to exposure to Agent Orange found 
speculative when physician also indicated that "it is just 
as likely that they could have another cause"), aff'd 217 
F.3d 854 (Fed. Cir. 1999), cert. denied, 528 U.S. 1193 
(2000); Bostain v. West, 11 Vet. App. 124, 127-28 (1998) 
(private physician's opinion that veteran's preexisting 
service-related condition may have contributed to his 
ultimate demise too speculative, standing alone, to be deemed 
new and material evidence to reopen cause of death claim); 
Moffitt v. Brown, 10 Vet. App. 214, 228 (1997) (physician's 
opinion that "renal insufficiency may have been a 
contributing factor in [veteran's] overall medical 
condition" too speculative to constitute new and material 
evidence to reopen cause of death claim); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen); Perman v. Brown, 5 Vet. App. 
237, 241 (1993) (an examining physician's opinion to the 
effect that he cannot give a "yes" or "no" answer to the 
question of whether there is a causal relationship between 
emotional stress associated with service-connected post-
traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection).  

After a careful review of the record, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for the cause of the veteran's death.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 (1990).  It 
follows that the claim must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

